DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/25/2021 has been entered. Claims 1-20 remain pending in the application. 

Response to Arguments
Applicant’s arguments, filed 01/25/2021, with respect to the rejections of claims 1, 11 and 20 under 103 have been fully considered but they are not persuasive. 
Applicant argues (pages 4-5)
the teachings of Zhang do not teach or imply in any way, shape or form, the instant Unique Objects recited in independent claims 1, 11 and 20. The term Unique Objects is specifically defined in the specification in the section with the heading Unique Objects on pages 34-36, with features of Unique Objects taught throughout the specification … In contrast, picture/image a Zhang's that is snapshot is just that, i.e. a stored in the database ... In contrast to a snapshot, an instant Unique Object is a database construct or a data structure with attributes that are built/populated based on the objects detected/discovered from a snapshot. In other words, one can say that a Unique Object is derived from a snapshot. That means, that a Unique Object is NOT THE SAME as a snapshot … Zhang's snapshot does not teach or imply an instant Unique Object which is a data structure/construct, and not an image/picture.
In response 
The claim in part discloses the concept of linking the one or more screen objects of the screenshots of the user interface to a corresponding Unique Object based on the similarity between the screen object and the Unique Object. 
Where, in the specification of the Application
Page 34 recites “Each screen object on the screens of GUI 102 detected by Object Detection 228 of Fig. 2 is eventually mapped to or linked to or refers to a data structure called Unique Object … a screen object is linked to that Unique Object to which it is the most similar to … A screen object detected by Object Detection 228 would only have its X and Y coordinates on the screen, and its Height and Width (or area) stored. A Unique 25 Object that is the closest in Height and Width (or area) and the most similar to the screen object detected, is linked to the screen object”; It can be seen that the Unique Object comprises a collection of data such as type and/or measurement, etc. of the screen object.
And page 37 recites “Query Unique Objects stored in Datastore 236 for images of all objects with the same Height/Width as Object1. The result is a set of returned images with the same size, referred to as [Unique Objects, Set1]”; It can be seen, Unique Objects can be the images.
While Zhang teaches the concept of finding a user interface element in an application’s graphical user interface during testing. The system took and stored the snapshots of the UI elements [Fig. 1, paragraph 0022] which comprises the UI type, dimension information [paragraphs 0015-0016, 0028], locator [0021], etc., and to locate a missing UI element, the system performs the comparison using the stored snapshot and the UI element’s type [paragraphs 0015, 0028, “if a UI element with an identical or sufficiently similar image to the snapshot is located, which UI element is also of the same type as the missing UI element and is located in the same portion of the UI, then the system can assume that the located UI element is the missing UI element … the system can proceed to finding the missing UI element through image comparison 205 based on a snapshot of the missing UI element and based on the missing UI element's type … the snapshot image can be compared to images of UI elements of the same type as the missing UI element located on the same page as the missing UI element”], also, [Fig. 1, paragraph 22] discloses each of the UI element in the user interface 100 linked to a particular snapshot (Unique Object) in the database 110. Since Zhang reference teaches the snapshot comprising information such as type, measurements, etc., and each UI element is mapped to a particular snapshot based on the similarities of the images and type …, therefore, “snapshot” in Zhang reference read on the limitation “Unique Object”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 2015/0339213) in view of Zhang et al. (US Pub. 2015/0370694).
As per claim 1, Lee teaches a computer learning engine [Fig. 1A, paragraph 0037, an automation tool 101] executing program instructions stored in a non-transitory storage medium for learning a behavior [paragraph 0019, “a non-transitory machine-readable medium is provided that includes instructions stored therein, which when executed by a processor, cause the processor to perform operations for automatically testing an application system graphical user interface (GUI)”] of a computer system under test (SUT) [Fig. 1A, paragraph 0037,  the application system under test 109], said learning engine comprising:
(a) one or more screenshots of a user interface of said SUT [Fig. 1A, paragraph 0019, “retrieve, in a computer communicatively connected to an application server providing the application system, a GUI page”];
(b) one or more screen objects related to said one or more screenshots [paragraph 0019, identify, in an image of the retrieved GUI page, a plurality of text elements and a plurality of user input objects];
 (c) an object-type associated with each of said one or more screen objects [paragraph 0008, determining a type of a user input object of the plurality of user input objects of the GUI], said one or more screen objects detected and said object-type associated without requiring any prior knowledge related to said one or more objects [paragraph 0030, “rather than requiring users or testers to capture object and field properties and information and define the interactions up front, the system automatically captures the objects' location details and interprets the actions required based on knowledge gathered and learned about the objects and based on automated interactions of the system with the user input objects. The system can thus automatically determine object type, acceptable values, and other learned behaviors”; paragraphs 0035, “the systems and methods include an automation tool that sees applications as users see the applications and their GUIs, and processes the information seen in the GUI to drive operation of the automation tool. The automation tool searches for visible text and user input objects on the GUI screens of applications, and then finds and identifies the associated objects and interacts with the objects. The tool relies only on the attached text, associated images, or relatively positioned objects, images, or text seen in the GUI for operation without requiring access to the programming code of the GUI …, there is no longer a need to navigate the application and record scripts or inspect elements to find physical name properties. Further, it is no longer necessary to write code in a language and syntax specific to every individual common test tool”];
wherein said learning is based on one or more actions performed by said learning engine on said one or more screen objects in accordance with said object-type [paragraph 0008, retrieving the plurality of test parameter values based on the text elements associated with each of the plurality of user input objects and based on the determined types of the each user input object; paragraph 0006, the plurality of test parameter values may include at least one of a click command to activate a button user input object, a check or uncheck command for input into a checkbox user input object, etc.; abstract, test parameter values are retrieved from a database storing test parameter data, and the application system is tested; paragraphs 0013-0014, the testing of the application system may include executing a test case comprising an ordered sequence of actions to be performed, the ordered sequence of actions may include actions to provide the respective test parameter values in the respective user input objects of the GUI page, the testing of the application system may include repeatedly executing the test case on the application system by providing different combinations of test parameter values in the user input objects of the GUI page during each execution of the test case, and monitoring the response of the application system to each different combination of test parameters].
Lee does not teach
each of said one or more screen objects linked to a corresponding Unique Object;
a height and a width of said each of said one or more screen objects stored in said corresponding Unique Object; 
Zhang teaches
[abstract, “An automated testing system is described for efficient testing of software applications”; Fig. 1, paragraph 0021, “the system includes a user interface 100 of an application. The UI 100 includes numerous UI elements, such as UI element 1 101, UI element 2 102, through UI element N 103”; paragraph 0022, “A snapshot 107 of UI element 1101 can be captured. The UI element 1 snapshot 121 can be stored in the database 110. Similarly, snapshots of other UI elements, such as UI element 2 snapshot 122 through UI element N snapshot 123, can be captured and stored in the database 110”; for supporting the teaching of the limitation “Unique Object” and to address the arguments from the Applicant, some other paragraphs are added to the previously cited paragraphs; paragraphs 0015-0016, 0028, “if a UI element with an identical or sufficiently similar image to the snapshot is located, which UI element is also of the same type as the missing UI element and is located in the same portion of the UI, then the system can assume that the located UI element is the missing UI element … the system can proceed to finding the missing UI element through image comparison 205 based on a snapshot of the missing UI element and based on the missing UI element's type … the snapshot image can be compared to images of UI elements of the same type as the missing UI element located on the same page as the missing UI element”; Fig. 1 shows each of the UI element in the user interface 100 linked to a particular snapshot (Unique Object) in the database 110; Since Zhang reference teaches the snapshot comprising information such as type, measurements, etc., and each UI element is mapped to a particular snapshot based on the similarities of the images and type …, therefore, “snapshot” in Zhang read on the limitation “Unique Object”, and Zhang reference teaches the above limitation];
in the specification of the Application
Page 34 recites “Each screen object on the screens of GUI 102 detected by Object Detection 228 of Fig. 2 is eventually mapped to or linked to or refers to a data structure called Unique Object … a screen object is linked to that Unique Object to which it is the most similar to … A screen object 
And page 37 recites “Query Unique Objects stored in Datastore 236 for images of all objects with the same Height/Width as Object1. The result is a set of returned images with the same size, referred to as [Unique Objects, Set1]”; It can be seen that Unique Objects can be the images.
a height and a width of said each of said one or more screen objects stored in said corresponding Unique Object [paragraph 0023, “Once the database has been created (the database now includes multiple Unique Objects) … to locate the UI element 1101, the UI element 1 snapshot 121 can be retrieved from the database 110 and an image comparison can be performed between the UI element 1 snapshot 121 and images of UI elements in the UI 100 … image comparison can include any image analysis technique for determining that two images are identical or nearly identical”; paragraph 0016, “the system can capture dimension information of UI elements in an application's UI and store the dimension information in a database. Such dimension information can comprise coordinates of the UI element describing the location of the UI element on a page of the UI, such as the x-coordinate and y-coordinate … dimension information can comprise physical dimensions of a UI element, such as the height and/or width of the UI element … to locate a particular UI element on a page of the UI based on the UI element's locator, the system can retrieve dimension information of the missing UI element from the database and check if a UI element with the same dimension information is present on the same page as the missing UI element. The system can also compare a UI element's type to the missing UI element's type”; where, paragraph 0014, “a user interface element (UI element), such as a button, menu, text input box, etc. in the graphical user interface”; It can be seen that the database includes multiple snapshots (Unique Objects) corresponding to the UI elements in the user interface, wherein, the each snapshot comprises dimension information of UI elements (x, y coordinates, height and width) and the element’s type, and to identify an UI element, the system retrieves the dimension information, UI element’s type of the Unique Object in the database, and compares with the UI elements in the user interface to determine a match, any UI element in the user interface that having a similar dimension (height and width) and similar type to the retrieved information is linked/map to that particular Unique Object in the database]; 
Pages 34, 55 and 9 in the specification of the Application recite “Each screen object on the screens of GUI 102 detected by Object Detection 228 of Fig. 2 is eventually mapped to or linked to or refers to a data structure called Unique Object … the link between a screen object and its Unique Object is established based on the similarity of the screen object to its Unique Object …”, and “There is an object-type associated with each screen object that is stored in its corresponding Unique Object … the object-types include a button, an input-box, a dropdown, a radio button, a label, an image, a canvas, a drag-&-drop, a hyperlink, a scrollbar, a slider, and the like” respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of linking each of the one or more screen objects to a corresponding Unique Object  94Customer No. 22,852of Zhang into the method for automatically testing an application system graphical user interface of Lee. Doing so would help testing of applications using an application GUI map.

As per claim 2, Lee and Zhang teach the learning engine of claim 1.
Lee further teaches 
	said learning is used in quality assurance testing of said SUT [paragraph 0035, “With the integration of the scanning and OCR technology, the automation tool can provide more efficient testing for software applications and also all testers on the quality assurance projects are able to take part in the automation testing effort”].

As per claim 3, Lee and Zhang teach the learning engine of claim 1.
Lee further teaches 
said object-type is selected from the group consisting of a button, an input-box, a checkbox, a dropdown, a radio button, a label, an image, a canvas, a scrollbar, a slider, a source-to-destination drag-&-drop and a hyperlink [paragraph 0006, “the user input objects on the GUI may include at least one of a button, a text input field, a list or combo box, a checkbox, and a radio button”]. 

As per claim 4, Lee and Zhang teach the learning engine of claim 1.
Lee further teaches 
	said one or more screen objects are detected based on determining at least one of an edge and a contour of said one or more objects [paragraph 0015, “The identifying of the plurality of user input objects of the GUI page may include performing contour analysis of the GUI page to identify the presence, type, and location of each user input object of the GUI page”; paragraph 0094, the automation tool finds screenshot objects via contour analysis, for example by running contour analysis algorithms on the screenshot to identify all shapes, contour analysis is a computer vision technique which can be used to determine objects found on a GUI page].

As per claim 5, Lee and Zhang teach the learning engine of claim 4.
Lee further teaches 
wherein said object-type is guessed in an iterative manner by a Guesser module [Fig. 1A, paragraph 0030, “The automated test system (Automation tool 101) performs learning activities and repeatable actions. The learning activities and repeatable actions are performed by analyzing images of the GUI to identify components of the GUIs without requiring access to the programming code used to generate the GUI. For example, the automated test system is able to recognize common GUI objects or fields configured to receive user input such as buttons, text fields, list and combo boxes, checkboxes, radios; and uncommon objects or fields such as tables, grids, static text, images, and others based on screenshots of the GUIs”].

As per claim 6, Lee and Zhang teach the learning engine of claim 5.
Lee further teaches
said one or more actions are populated by said Guesser module in an Action Array construct [paragraph 0038, “Information on the identified user input objects, text elements, associations between the objects and text, and characteristics of the objects are stored by the automation tool 101 in the interface repository 110”; paragraph 0045, the interface repository 110 may store user input object mapping rules, user input object images, learned patterns for object interaction information, learned action interaction, etc.].

As per claim 7, Lee and Zhang teach the learning engine of claim 5.
Lee further teaches 
one or more pages corresponding to said one or more screenshots are stored in an Application Map by an Application Mapping module [paragraph 0037, “The application system under test 109 includes a GUI page generator which, during execution of the application system 109, generates graphical user interface (GUI) pages including user input objects such as buttons, text input fields, list or combo boxes, checkboxes, and radio buttons used for interacting with the application system”; paragraph 0093, “The automation tool 101 captures a screenshot of the GUI interface of the application system 109 … the automation tool 101 may more efficiently retrieve text from the image by comparing the image to stored images-such as a stored image of the same GUI interface page which was stored during scanning and learning of the GUI page”].

As per claim 8, Lee and Zhang teach the learning engine of claim 7.
Lee further teaches 
said one or more screenshots, said Application Map, said one or more objects and said object-type are saved in a data store [paragraph 0038, “Information on the identified user input objects, text elements, associations between the objects and text, and characteristics of the objects are stored by the automation tool 101 in the interface repository 110”; paragraph 0044, “the automation tool 101 scans or captures the GUI page, window, screen, screenshot, or image of the application system 109 to be tested … Once the GUI page has been captured and an image is made of the GUI page, the automation tool 101 proceeds to analyze, learn and categorize all the different text elements, images, GUI objects or other elements on the GUI interface, and save the information in the repository 110”; since the screenshots/GUI pages first are stored in the database/application map included in system 109, then the automation tool captures the GUI pages and stores in the repository 110, therefore, storing the GUI pages in the repository 110 can be understood as storing the application map in the repository 110].

As per claim 9, Lee and Zhang teach the learning engine of claim 1.
Lee further teaches
an Object Grouper module performs a grouping of said one or more objects into logical groups [paragraph 0114, the automation tool is configured to group Radio Button Groups by identifying the spacing and Relative Position of adjacent radios with no separating text or objects, analyzing the current selection in the radio group].

As per claim 10, Lee and Zhang teach the learning engine of claim 9.
Lee further teaches
said grouping is based on said object-type and a proximity of said one or more objects in relation to each other [paragraph 0114, “The automation tool is configured to … group Radio Button Groups by identifying the spacing and Relative Position of adjacent radios with no separating text or objects, analyzing the current selection in the radio group”; paragraph 0126, “Tabs are clickable areas on an Interface which are grouped adjacent and allow switching the Interface to other primary views. Tabs may have lines or rectangles which separate them. Tabs are found on the edges above, below, to the right, or left of a containing rectangle or square with other objects inside”]. 

As per claim 11, Lee teaches a computer-implemented method for learning a behavior of a computer system under test (SUT), said method executing program instructions stored in a non-transitory storage medium [paragraph 0019, a non-transitory machine-readable medium is provided that includes instructions stored therein, which when executed by a processor, cause the processor to perform operations for automatically testing an application system graphical user interface (GUI)], said method comprising the steps of:
7(a) taking a screenshot of a user interface of said SUT [Fig. 1A, paragraph 0019, “retrieve, in a computer communicatively connected to an application server providing the application system, a GUI page”];
8(b) detecting one or more screen objects from said screenshot [paragraph 0019, identify, in an image of the retrieved GUI page, a plurality of text elements and a plurality of user input objects];
[paragraph 0008, determining a type of a user input object of the plurality of user input objects of the GUI], said detecting and said associating 13requiring no prior knowledge related to said one or more 14objects [paragraph 0030, “rather than requiring users or testers to capture object and field properties and information and define the interactions up front, the system automatically captures the objects' location details and interprets the actions required based on knowledge gathered and learned about the objects and based on automated interactions of the system with the user input objects. The system can thus automatically determine object type, acceptable values, and other learned behaviors”; paragraphs 0035, “the systems and methods include an automation tool that sees applications as users see the applications and their GUIs, and processes the information seen in the GUI to drive operation of the automation tool. The automation tool searches for visible text and user input objects on the GUI screens of applications, and then finds and identifies the associated objects and interacts with the objects. The tool relies only on the attached text, associated images, or relatively positioned objects, images, or text seen in the GUI for operation without requiring access to the programming code of the GUI …, there is no longer a need to navigate the application and record scripts or inspect elements to find physical name properties. Further, it is no longer necessary to write code in a language and syntax specific to every individual common test tool”];15 
16whereby said learning is based on performing at least one 17action on said one or more screen objects in accordance with 18said object-type [paragraph 0008, retrieving the plurality of test parameter values based on the text elements associated with each of the plurality of user input objects and based on the determined types of the each user input object; paragraph 0006, the plurality of test parameter values may include at least one of a click command to activate a button user input object, a check or uncheck command for input into a checkbox user input object, etc.; abstract, test parameter values are retrieved from a database storing test parameter data, and the application system is tested; paragraphs 0013-0014, the testing of the application system may include executing a test case comprising an ordered sequence of actions to be performed, the ordered sequence of actions may include actions to provide the respective test parameter values in the respective user input objects of the GUI page, the testing of the application system may include repeatedly executing the test case on the application system by providing different combinations of test parameter values in the user input objects of the GUI page during each execution of the test case, and monitoring the response of the application system to each different combination of test parameters].
Lee does not teach
9linking a Unique Object to each of said one or more 10screen objects;  
storing a height and a width of said each of said one or 16more screen objects in said Unique Object; 17 
Zhang teaches
linking a Unique Object to each of said one or more 10screen objects [abstract, “An automated testing system is described for efficient testing of software applications”; Fig. 1, paragraph 0021, “the system includes a user interface 100 of an application. The UI 100 includes numerous UI elements, such as UI element 1 101, UI element 2 102, through UI element N 103”; paragraph 0022, “A snapshot 107 of UI element 1101 can be captured. The UI element 1 snapshot 121 can be stored in the database 110. Similarly, snapshots of other UI elements, such as UI element 2 snapshot 122 through UI element N snapshot 123, can be captured and stored in the database 110”; for supporting the teaching of the limitation “Unique Object” and to address the arguments from the Applicant, some other paragraphs are added to the previously cited paragraphs; paragraphs 0015-0016, 0028, “if a UI element with an identical or sufficiently similar image to the snapshot is located, which UI element is also of the same type as the missing UI element and is located in the same portion of the UI, then the system can assume that the located UI element is the missing UI element … the system can proceed to finding the missing UI element through image comparison 205 based on a snapshot of the missing UI element and based on the missing UI element's type … the snapshot image can be compared to images of UI elements of the same type as the missing UI element located on the same page as the missing UI element”; Fig. 1 shows each of the UI element in the user interface 100 linked to a particular snapshot (Unique Object) in the database 110; Since Zhang reference teaches the snapshot comprising information such as type, measurements, etc., and each UI element is mapped to a particular snapshot based on the similarities of the images and type …, therefore, “snapshot” in Zhang read on the limitation “Unique Object”, and Zhang reference teaches the above limitation];
in the specification of the Application
Page 34 recites “Each screen object on the screens of GUI 102 detected by Object Detection 228 of Fig. 2 is eventually mapped to or linked to or refers to a data structure called Unique Object … a screen object is linked to that Unique Object to which it is the most similar to … A screen object detected by Object Detection 228 would only have its X and Y coordinates on the screen, and its Height and Width (or area) stored. A Unique 25 Object that is the closest in Height and Width (or area) and the most similar to the screen object detected, is linked to the screen object”; It can be seen that the Unique Object comprises a collection of data such as type and/or measurement, etc. of the screen object.
And page 37 recites “Query Unique Objects stored in Datastore 236 for images of all objects with the same Height/Width as Object1. The result is a set of returned images with the same size, referred to as [Unique Objects, Set1]”; It can be seen that Unique Objects can be the images.
storing a height and a width of said each of said one or 16more screen objects in said Unique Object [paragraph 0023, “Once the database has been created (the database now includes multiple Unique Objects) … to locate the UI element 1101, the UI element 1 snapshot 121 can be retrieved from the database 110 and an image comparison can be performed between the UI element 1 snapshot 121 and images of UI elements in the UI 100 … image comparison can include any image analysis technique for determining that two images are identical or nearly identical”; paragraph 0016, “the system can capture dimension information of UI elements in an application's UI and store the dimension information in a database. Such dimension information can comprise coordinates of the UI element describing the location of the UI element on a page of the UI, such as the x-coordinate and y-coordinate … dimension information can comprise physical dimensions of a UI element, such as the height and/or width of the UI element … to locate a particular UI element on a page of the UI based on the UI element's locator, the system can retrieve dimension information of the missing UI element from the database and check if a UI element with the same dimension information is present on the same page as the missing UI element. The system can also compare a UI element's type to the missing UI element's type”; where, paragraph 0014, “a user interface element (UI element), such as a button, menu, text input box, etc. in the graphical user interface”; It can be seen that the database includes multiple snapshots (Unique Objects) corresponding to the UI elements in the user interface, wherein, the each snapshot comprises dimension information of UI elements (x, y coordinates, height and width) and the element’s type, and to identify an UI element, the system retrieves the dimension information, UI element’s type of the Unique Object in the database, and compares with the UI elements in the user interface to determine a match, any UI element in the user interface that having a similar dimension (height and width) and similar type to the retrieved information is linked/map to that particular Unique Object in the database]; 
Pages 34, 55 and 9 in the specification of the Application recite “Each screen object on the screens of GUI 102 detected by Object Detection 228 of Fig. 2 is eventually mapped to or linked to or refers to a data structure called Unique Object … the link between a screen object and its Unique Object is established based on the similarity of the screen object to its Unique Object …”, and “There is an object-type associated with each screen object that is stored in its corresponding Unique Object … the 
claim 11 is rejected using the same rationale as claim 1.
17
As per claim 13, Lee and Zhang teach the method of claim 11.
Lee further teaches
performing quality assurance testing of said SUT in an automated fashion [paragraph 0035, “With the integration of the scanning and OCR technology, the automation tool can provide more efficient testing for software applications and also all testers on the quality assurance projects are able to take part in the automation testing effort”].

As per claim 14, Lee and Zhang teach the method of claim 11.
Lee further teaches
said 2detecting is based on processing said screenshot using 3one or more operations selected from the group 4consisting of an edge detection, a contour detection and 5a plugin object detection [paragraph 0015, “The identifying of the plurality of user input objects of the GUI page may include performing contour analysis of the GUI page to identify the presence, type, and location of each user input object of the GUI page”; paragraph 0094, the automation tool finds screenshot objects via contour analysis, for example by running contour analysis algorithms on the screenshot to identify all shapes, contour analysis is a computer vision technique which can be used to determine objects found on a GUI page].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Zhang et al. and further in view of Levine et al. (US Pub. 2011/0154109).
As per claim 12, Lee and Zhang teach the method of claim 11.
Lee and Zhang do not teach
employing supervised and unsupervised machine learning techniques of artificial intelligence.
Levine teaches 
employing supervised and unsupervised machine learning techniques of artificial intelligence [paragraph 0029, the identification of bugs in software applications using artificial neural networks (ANNs); paragraph 0035, the ANNs may use supervised learning and unsupervised learning].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of employing supervised and unsupervised machine learning techniques of artificial intelligence  94Customer No. 22,852of Levine into the method for automatically testing an application system graphical user interface of Lee. Doing so would help identifying and providing the ability to fix the errors during the software application testing.

Claims 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Zhang et al. and further in view of Ryali et al. (US Pub. 2006/0230319).
As per claim 15, Lee and Zhang teach the method of claim 14.
Lee and Zhang do not teach
deduplicating said one or more screen objects after said detecting.
Ryali teaches
deduplicating said one or more screen objects after said detecting [paragraph 0096, when duplicate objects are detected during parsing of the target script, an action is generated that changes the name of one of the objects as indicated in the look-up table];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of deduplicating said at least one screen object 94Customer No. 22,852of Ryali into 

As per claim 17, Lee, Zhang and Ryali teach the method of claim 15.
Lee further teaches
grouping said one or more objects into one or more logical groups based on said object-type [paragraph 0114, the automation tool is configured to group Radio Button Groups by identifying the spacing and Relative Position of adjacent radios with no separating text or objects, analyzing the current selection in the radio group].

As per claim 18, Lee, Zhang and Ryali teach the method of claim 15.
Lee further teaches
populating an Action Array construct [paragraph 0045, the interface repository 110] with an id of said screenshot, an id of each of said one or more screen objects, and said at least one action [paragraph 0045, the interface repository 110 may store GUI page logical name, GUI page logical name mapping rules, images of GUI pages, user input object images, object logical name information, learned action interaction, etc.].

As per claim 20, Lee teaches a computer-implemented method for learning a behavior of a computer system under test (SUT), said method executing program instructions stored in a non-transitory storage medium [paragraph 0019, a non-transitory machine-readable medium is provided that includes instructions stored therein, which when executed by a processor, cause the processor to perform operations for automatically testing an application system graphical user interface (GUI)], said method comprising the steps of:
[Fig. 1A, paragraph 0019, “retrieve, in a computer communicatively connected to an application server providing the application system, a GUI page”];
8(b) detecting at least one screen object on said screenshot [paragraph 0019, identify, in an image of the retrieved GUI page, a plurality of text elements and a plurality of user input objects];
11(d) determining an object-type of said at least one screen 12object by repeated guessing [paragraph 0008, determining a type of a user input object of the plurality of user input objects of the GUI; Fig. 1A, paragraph 0030, “The automated test system (Automation tool 101) performs learning activities and repeatable actions. The learning activities and repeatable actions are performed by analyzing images of the GUI to identify components of the GUIs without requiring access to the programming code used to generate the GUI. For example, the automated test system is able to recognize common GUI objects or fields configured to receive user input such as buttons, text fields, list and combo boxes, checkboxes, radios; and uncommon objects or fields such as tables, grids, static text, images, and others based on screenshots of the GUIs”];
13(e) determining whether said at least one screen object 14belongs to a logical group [paragraph 0114, “The automation tool is configured to group Radio Button Groups by identifying the spacing and Relative Position of adjacent radios with no separating text or objects, analyzing the current selection in the radio group”]; 
15(f) verifying said at least one screen object [paragraph 0058, “the automation tool 101 may perform verification on the identified objects to ensure that the application system 109 accepts the appropriate type of input for different object types .... For example, the automation tool 101 may test a checkbox by attempting to click the checkbox; the tool may test a text field by ensuring that a label that was overlaid over the text field (e.g., at 301a, FIG. 3A) disappears when the text field is selected”];
[paragraph 0030, “interprets the actions required based on knowledge gathered and learned about the objects and based on automated interactions of the system with the user input objects”];
 1s(h) performing said next action on said at least one screen 19object [paragraphs 0013-0014, the testing of the application system may include executing a test case comprising an ordered sequence of actions to be performed, the ordered sequence of actions may include actions to provide the respective test parameter values in the respective user input objects of the GUI page, the testing of the application system may include repeatedly executing the test case on the application system by providing different combinations of test parameter values in the user input objects of the GUI page during each execution of the test case, and monitoring the response of the application system to each different combination of test parameters]; and
20(i) saving results from said step (h) [paragraph 0084, “The test cases are ordered sequences of test steps or actions that the automation tool 101 should take while interacting with the application system 109, including ordered sequences detailing data values to enter in user input object fields, selections to make on checkboxes or list boxes, buttons to press, files to upload or download, etc. The automation tool 101 is configured to run through the test cases, and to save the resulting data … in a test case output data database];
whereby said steps (a) through (i) require no prior knowledge about said at least one screen object [paragraph 0030, “rather than requiring users or testers to capture object and field properties and information and define the interactions up front, the system automatically captures the objects' location details and interprets the actions required based on knowledge gathered and learned about the objects and based on automated interactions of the system with the user input objects. The system can thus automatically determine object type, acceptable values, and other learned behaviors”; paragraphs 0035, “the systems and methods include an automation tool that sees applications as users see the applications and their GUIs, and processes the information seen in the GUI to drive operation of the automation tool. The automation tool searches for visible text and user input objects on the GUI screens of applications, and then finds and identifies the associated objects and interacts with the objects. The tool relies only on the attached text, associated images, or relatively positioned objects, images, or text seen in the GUI for operation without requiring access to the programming code of the GUI …, there is no longer a need to navigate the application and record scripts or inspect elements to find physical name properties. Further, it is no longer necessary to write code in a language and syntax specific to every individual common test tool”], and said steps (a) through (i) are repeated until a predetermined criterion is satisfied [paragraphs 0013-0014, the testing of the application system may include executing a test case comprising an ordered sequence of actions to be performed, the ordered sequence of actions may include actions to provide the respective test parameter values in the respective user input objects of the GUI page, the testing of the application system may include repeatedly executing the test case on the application system by providing different combinations of test parameter values in the user input objects of the GUI page during each execution of the test case, and monitoring the response of the application system to each different combination of test parameters; paragraph 0090, the automation tool 101 can also execute test cases for a specified number of iterations (or repeated continually for a given time period)].
	Lee does not teach
deduplicating said at least one screen object, and linking 10said at least one screen object to a Unique Object, and 11storing in said Unique Object a height and a width of 12said at least one screen object;
linking 10said at least one screen object to a Unique Object, and 11storing in said Unique Object a height and a width of 12said at least one screen object;
Ryali teaches
[paragraph 0096, when duplicate objects are detected during parsing of the target script, an action is generated that changes the name of one of the objects as indicated in the look-up table];
rejected using the same rationale as claim 15.
Lee and Ryali do not teach
linking 10said at least one screen object to a Unique Object, and 11storing in said Unique Object a height and a width of 12said at least one screen object;
Zhang teaches
linking 10said at least one screen object to a Unique Object 10 [abstract, “An automated testing system is described for efficient testing of software applications”; Fig. 1, paragraph 0021, “the system includes a user interface 100 of an application. The UI 100 includes numerous UI elements, such as UI element 1 101, UI element 2 102, through UI element N 103”; paragraph 0022, “A snapshot 107 of UI element 1101 can be captured. The UI element 1 snapshot 121 can be stored in the database 110. Similarly, snapshots of other UI elements, such as UI element 2 snapshot 122 through UI element N snapshot 123, can be captured and stored in the database 110”; for supporting the teaching of the limitation “Unique Object” and to address the arguments from the Applicant, some other paragraphs are added to the previously cited paragraphs; paragraphs 0015-0016, 0028, “if a UI element with an identical or sufficiently similar image to the snapshot is located, which UI element is also of the same type as the missing UI element and is located in the same portion of the UI, then the system can assume that the located UI element is the missing UI element … the system can proceed to finding the missing UI element through image comparison 205 based on a snapshot of the missing UI element and based on the missing UI element's type … the snapshot image can be compared to images of UI elements of the same type as the missing UI element located on the same page as the missing UI element”; Fig. 1 shows each of the UI element in the user interface 100 linked to a particular snapshot (Unique Object) in the database 110; Since Zhang reference teaches the snapshot comprising information such as type, measurements, etc., and each UI element is mapped to a particular snapshot based on the similarities of the images and type …, therefore, “snapshot” in Zhang read on the limitation “Unique Object”, and Zhang reference teaches the above limitation];
in the specification of the Application
Page 34 recites “Each screen object on the screens of GUI 102 detected by Object Detection 228 of Fig. 2 is eventually mapped to or linked to or refers to a data structure called Unique Object … a screen object is linked to that Unique Object to which it is the most similar to … A screen object detected by Object Detection 228 would only have its X and Y coordinates on the screen, and its Height and Width (or area) stored. A Unique 25 Object that is the closest in Height and Width (or area) and the most similar to the screen object detected, is linked to the screen object”; It can be seen that the Unique Object comprises a collection of data such as type and/or measurement, etc. of the screen object.
And page 37 recites “Query Unique Objects stored in Datastore 236 for images of all objects with the same Height/Width as Object1. The result is a set of returned images with the same size, referred to as [Unique Objects, Set1]”; It can be seen that Unique Objects can be the images.
11storing in said Unique Object a height and a width of 12said at least one screen object [paragraph 0023, “Once the database has been created … to locate the UI element 1101, the UI element 1 snapshot 121 can be retrieved from the database 110 and an image comparison can be performed between the UI element 1 snapshot 121 and images of UI elements in the UI 100 … image comparison can include any image analysis technique for determining that two images are identical or nearly identical”; paragraph 0016, “the system can capture dimension information of UI elements in an application's UI and store the dimension information in a database. Such dimension information can comprise coordinates of the UI element describing the location of the UI element on a page of the UI, such as the x-coordinate and y-coordinate … dimension information can comprise physical dimensions of a UI element, such as the height and/or width of the UI element … to locate a particular UI element on a page of the UI based on the UI element's locator, the system can retrieve dimension information of the missing UI element from the database and check if a UI element with the same dimension information is present on the same page as the missing UI element. The system can also compare a UI element's type to the missing UI element's type”; where, paragraph 0014, “a user interface element (UI element), such as a button, menu, text input box, etc. in the graphical user interface”; It can be seen that the database includes multiple snapshots (Unique Objects) corresponding to the UI elements in the user interface, wherein, the each snapshot comprises dimension information of UI elements (x, y coordinates, height and width) and the element’s type, and to identify an UI element, the system retrieves the dimension information, UI element’s type of the Unique Object in the database, and compares with the UI elements in the user interface to determine a match, any UI element in the user interface that having a similar dimension (height and width) and similar type to the retrieved information is linked/map to that particular Unique Object in the database]; 
Pages 34, 55 and 9 in the specification of the Application recite “Each screen object on the screens of GUI 102 detected by Object Detection 228 of Fig. 2 is eventually mapped to or linked to or refers to a data structure called Unique Object … the link between a screen object and its Unique Object is established based on the similarity of the screen object to its Unique Object …”, and “There is an object-type associated with each screen object that is stored in its corresponding Unique Object … the object-types include a button, an input-box, a dropdown, a radio button, a label, an image, a canvas, a drag-&-drop, a hyperlink, a scrollbar, a slider, and the like” respectively.
claim 20 is rejected using the same rationale as claim 1.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Zhang et al. in view of Ryali et al. and further in view of Lin (US Pub. 2003/0126506).
As per claim 16, Lee, Zhang and Ryali teach the method of claim 15.
Lee further teaches
[paragraph 0081, “While performing each step of the learned action interaction, the automation tool 101 can thus perform an action … and perform verification that the step was properly executed … If the step is determined to have been properly executed, the automation tool updates the Pass/Fail status of the step to a pass … If a step (or set of steps/actions) is determined not to have been properly executed, the automation tool 101 repeats the step (or set of steps/actions) and, upon repeated failure, updates the Pass/Fail status of the step to a fail”];
Lee, Zhang and Ryali do not teach
based on the learning, updating a state transition model of said SUT.
Lin teaches
updating a state transition model of said SUT [Fig. 1, abstract, “A program testing system includes an event list, a random selector, and a state machine. According to a current state and the contents of a state transition table of the to-be-tested program, the state machine determines whether the to-be-tested event is valid in relation to the current state. When the state machine determines that, in relation to the current state, the to-be-tested event is a valid event, the program testing system then based on this result uses a valid to-be-tested event to test the to-be-tested program”; paragraph 0011, “the state machine can also update the new current state according to the processing result of the program executing the valid to-be-tested event”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of updating a state transition model of said SUT 94Customer No. 22,852of Lin into the method for automatically testing an application system graphical user interface of Lee. Doing so would help testing a program efficiently and systematically (Lin, paragraph 0007).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Zhang et al. in view of Ryali et al. and further in view of Peri-Glass et al. (US Patent 9,098,635).
As per claim 19, Lee, Zhang and Ryali teach the method of claim 18.
Lee, Zhang and Ryali do not teach
the method of claim 18 operating under a client-server model and further communicating said Action Array construct between a Client module and a Server module of said client-server model.
Peri-Glass teaches
communicating said Action Array construct between a Client module and a Server module of said client-server model [Fig. 2, Col. 5, lines 37-51, the testbench or "server" side 202 which generates the AUT drive/command and sample/query messages, and the AUT or "client" side 204 which receives and responds in kind to those messages, the server side API is responsible for communication of the GUI commands to the AUT client, and for making the results of GUI queries available to the application test; Col. 6, lines 4-20, on the application "client" side 204, a GUI application is extended via incorporation of a Plug-in 214, the plug-in 214 also implements the client side of the communications protocol, communicating the results of GUI Drive and Query commands back to the testbench "server'' side 202].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of communicating the command/action between a Client module and a Server module of said client-server model 94Customer No. 22,852of Peri-Glass into the method for automatically testing an application system graphical user interface of Lee. Doing so would help obtaining feedbacks from the client side in order to generate next command/action.



Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Royzen et al. (US Pub. 2007/0168971) describes a multi-tiered model-based application testing method.
Curtis et al. (US Patent 10,402,039) describes methods for testing and applying user interfaces.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103.  The examiner can normally be reached on M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T. N./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123